CUSHING, J.
Flatow, Riley & Co. brought an action against the Cleveland, Cincinnati, Chicago & St. Louis Ry. Co. in the Hamilton Common Pleas to recover damages claimed to have been caused by a delay in a shipment of cantaloupes from Johnson, Indiana, to Cincinnati, Ohio.
A verdict was returned for Flatow, Riley & ■Co. and error was prosecuted to reverse the judgment. The Court of Appeals held:
1. The car was iced and sent to Johnson to be loaded on Aug. 3rd. It was loaded on the afternoon of the 4th where it was re-iced that night. It arrived in Cincinnati and was re-iced on the afternoon of the August 6th.
2. The consignee received the car about 5:09 A. M., on Aug. 7th, and very little of the shipment was sold that day. The sale began August 8th and was not completed until Aug. 15th.
3. It is difficult to understand how a few hours delay in transportation, when the car was in good condition and properly iced, could cause the damage, when the delay in selling extended over a period of eight days.
4. Verdict and judgment are against the weight of the evidence.
Judgment reversed and cause remanded.